DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In particular, the limitation “a best-match” in seventh line of the claim renders the claim indefinite, because the meaning of the coined term “a best-match” recited in the seventh line of the claim is not apparent in light of the specification. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms more clearly what “a best-match” actually is.  Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,157,084:
Instant Application
U.S. Patent No.
11,157,084
Claim 1
Claim 1
A system comprising: a touch interface device for receiving a haptic event from a user, the touch interface device comprising an interface and an actuator for generating a vibration, wherein the actuator is configured to initiate a haptic response based upon the haptic event at the touch interface device, wherein the haptic response is controlled by a waveform that is time-varying to provide a best-match of an exploration profile of the haptic event as detected in real- time at the touch interface device, and wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time.
A system comprising: a touch interface device for receiving a haptic event from a user, the touch interface device comprising a touch interface and an actuator for generating a vibration, wherein the actuator is configured to initiate a haptic response based upon the haptic event at the touch interface device, 
wherein the haptic response is controlled by a waveform that is dynamically generated and time-varying to match an exploration profile of the haptic event as detected in real-time at the touch interface device, and 
wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time

, and is unique to the user; and a haptic accessory physically separate from the touch interface device, wherein the haptic accessory comprises the actuator for receiving the waveform and for generating the vibration based on the waveform, and wherein the haptic accessory comprises a core haptic engine (CHE) comprising: program code executed at the haptic accessory for controlling generation of the waveform; and an application programming interface (API) connected with the actuator at the haptic accessory, wherein the API is configured to render a series of waveforms at the actuator over time to match the exploration profile including the speed and the normal force of contact by the user on the touch interface of a series of haptic events, and wherein the exploration profile varies over time and the dynamically generated, time-varying waveform comprises the series of waveforms.


Independent claim 1 of the instant application teaches “A system comprising: a touch interface device for receiving a haptic event from a user, the touch interface device comprising an interface and an actuator for generating a vibration, wherein the actuator is configured to initiate a haptic response based upon the haptic event at the touch interface device, wherein the haptic response is controlled by a waveform that is time-varying to provide a best-match of an exploration profile of the haptic event as detected in real- time at the touch interface device, and wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitation “, and is unique to the user; and a haptic accessory physically separate from the touch interface device, wherein the haptic accessory comprises the actuator for receiving the waveform and for generating the vibration based on the waveform, and wherein the haptic accessory comprises a core haptic engine (CHE) comprising: program code executed at the haptic accessory for controlling generation of the waveform; and an application programming interface (API) connected with the actuator at the haptic accessory, wherein the API is configured to render a series of waveforms at the actuator over time to match the exploration profile including the speed and the normal force of contact by the user on the touch interface of a series of haptic events, and wherein the exploration profile varies over time and the dynamically generated, time-varying waveform comprises the series of waveforms”, since at least omitting the further limitation does not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.  In addition, dependent claims 2, 4-15 and 17 are rejected based at least on same above reasoning.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,157,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 20 of this application and respective claim 19 of U.S. Patent No. 11,157,084:
Instant Application
U.S. Patent No.
11,157,084
Claim 20
Claim 19
A computer-implemented method of actuating haptic feedback at a device in response to detecting a haptic event from a user, the method comprising: generating a waveform for triggering a haptic response at the device; and rendering the waveform as a set of vibrations at the device, wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid, wherein each vibration lasts approximately 0.10 seconds or less.
A computer-implemented method of actuating haptic feedback at a device in response to detecting a haptic event from a user, the method comprising: generating a waveform for triggering a haptic response at the device; and rendering the waveform as a set of vibrations at the device, wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid with a frequency, amplitude and decay rate that vary based on a material of the device, wherein each vibration lasts approximately 0.10 seconds or less 

wherein rendering the waveform comprises rendering a series of waveforms at an actuator on the device over time to match an exploration profile of a series of haptic events, wherein the exploration profile varies over time and the series of waveforms comprises dynamically generated time-varying waveforms that are calculated at a rate of approximately 1 kilo-hertz (kHz), and wherein the series of waveforms are double integrated to create an acceleration graph representing the haptic response.


Independent claim 20 of the instant application teaches “A computer-implemented method of actuating haptic feedback at a device in response to detecting a haptic event from a user, the method comprising: generating a waveform for triggering a haptic response at the device; and rendering the waveform as a set of vibrations at the device, wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid, wherein each vibration lasts approximately 0.10 seconds or less”.  However, it would have been obvious to one of ordinary skill in the art to remove the further limitation wherein rendering the waveform comprises rendering a series of waveforms at an actuator on the device over time to match an exploration profile of a series of haptic events, wherein the exploration profile varies over time and the series of waveforms comprises dynamically generated time-varying waveforms that are calculated at a rate of approximately 1 kilo-hertz (kHz), and wherein the series of waveforms are double integrated to create an acceleration graph representing the haptic response”, since at least omitting the further limitation does not prevent the apparatus from functioning properly, and the claim is in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, U.S. Patent Application Publication 2012/0299859 A1 (hereinafter Kinoshita), in view of Domenikos et al., U.S. Patent Application Publication 2017/0212589 A1 (hereinafter Domenikos).
Regarding claim 1, Kinoshita teaches a system comprising: a touch interface device for receiving a haptic event from a user (1, 40 FIGS. 1-5, 8, and 11-12, paragraph[0074] of Kinoshita teaches as illustrated in FIG. 1, a tactile sensation providing apparatus 1 includes a control unit 10, an application execution unit 20, a display unit 30, a touch sensor 40, a tactile sensation providing unit 50, a load detection unit 60 and a memory unit 70; the control unit 10 includes a display control unit 12, a tactile sensation control unit 14 and a user interface control unit 16; the memory unit 70 includes an application storage area 72, a user interface definition file storage area 74 and a user interface resource storage area 76; and note that the "user interface" will be abbreviated to a "UI" in the figures and the following description, and See also at least ABSTRACT, paragraphs[0073], [0075], [0077]-[0079], [0087], [0095], [0101]-[0103], and [0147] of Kinoshita (i.e., Kinoshita at least teaches an apparatus that includes a display unit with a touch sensor to detect an input operation, to an object displayed on the display unit, on a touch face of the touch sensor)), the touch interface device comprising an interface and an actuator for generating a vibration, wherein the actuator is configured to initiate a haptic response based upon the haptic event at the touch interface device, wherein the haptic response is controlled by a waveform that is time-varying to provide a best-match of an exploration profile of the haptic event as detected in real- time at the touch interface device, and (50 FIGS. 1-5, 8, and 11-12, paragraph[0122] of Kinoshita teaches the drive signal to provide the click sensation described above, that is, a certain frequency, a cycle (wavelength), a waveform and vibration amplitude to stimulate the tactile sensation may be set appropriately according to the click sensation to be provided; for example, in order to provide the click sensation represented by a metal dome switch employed by a mobile terminal, the tactile sensation providing unit 50 is driven by the drive signal, for example, a sine wave with a frequency of 170 Hz, for one cycle; the tactile sensation providing unit 50 is driven with the drive signal described above such that the touch face 40a is vibrated by approximately 15 µm under the pressure load satisfying the predetermined standard load; and thereby, the realistic click sensation similar to that obtained when pressing down an actual key may be provided to the operator, and See also at least ABSTRACT, paragraphs[0074], [0077]-[0079], [0084], [0101], [0120]-[0121], [0138], [0143], and [0146]-[0147] of Kinoshita (i.e., Kinoshita at least teaches a tactile sensation providing device a display unit with a touch sensor (e.g., providing an integrated device) with a tactile sensation providing unit that vibrates the touch face of the touch sensor in response to the input operation on the touch face and thereby provides a click sensation based on a drive signal that is a waveform with an amplitude that suitably simulates the click sensation that is realistic)), but does not expressly teach wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time.  
However, Domenikos teaches wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time (FIGS. 1-6, paragraph[0069] of Domenikos teaches III) A comprehensive texture model, which shows the vibration and/or force responses to play when the finger slides along the object's surface; these vibrations generally vary with finger speed and normal force, to match how real objects feel to touch; this information can be stored in a variety of ways, such as the coefficients of a set of filters that produce suitable vibrations when driven with white noise; these vibrations are tactilely displayed to the user using one or more actuators within the haptic thimble; in one instantiation, a vibration actuator within the contact pad vibrates so that the user can feel the texture vibration; in another instantiation, the actuator in charge of moving the platform also outputs these vibrations; and a version of the vibration waveform may also be used to modify the visual scene being displayed, e.g., by visually vibrating the finger in a similar manner, and See also at least paragraphs[0043], [0066]-[0068], [0078], [0080]-[0081], [0088], and [0092]  of Domenikos (i.e., Domenikos at least teaches vibration responses when a finger slides along an object’s surface, wherein the vibration varies with finger speed and normal force)).
Furthermore, Kinoshita and Domenikos are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of utilizing the sensing device to provide feedback to a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kinoshita based on Domenikos wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time.  One reason for the modification as taught by Domenikos is to provide a human user with fingertip tactile feedback from virtual objects in an environment (paragraph[0002] of Domenikos).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 2, Kinoshita and Domenikos teach the system of claim 1, wherein the touch interface device includes a smartphone, a tablet, a touch-screen device, a stylus, or a keyboard (FIGS. 1-5, 8, and 11-12, paragraph[0087] of Kinoshita teaches for example, when the tactile sensation providing apparatus 1 is used as an input apparatus of a mobile phone, a mobile phone operation input UI definition file, corresponding to the application configuring a UI used in input operation to the mobile phone by the operator, is stored in the UI definition file memory unit 74; and similarly, for example, when the tactile sensation providing apparatus 1 is used as an input apparatus of an ATM (Automated Teller Machine) of a bank, an ATM operation input UI definition file, corresponding to the application configuring a UI used in input operation to the ATM, is stored in the UI definition file memory unit 74, and See also at least ABSTRACT, paragraphs[0073], [0075], [0077]-[0078], [0095], and [0147] of Kinoshita (i.e., Kinoshita at least teaches the apparatus that includes the display unit and the touch sensor is a mobile phone capable of displaying an image and detecting a touch position)).
Regarding claim 4, Kinoshita and Domenikos teach the system of claim 1, wherein the touch interface device comprises a touchscreen control panel displaying haptic-enabled icons, wherein the haptic event comprises user contact with at least one of the haptic-enabled icons (FIGS. 1-5, 8, and 11-12, paragraph[0079] of Kinoshita teaches the display control unit 12 of the control unit 10, based on display data supplied from the application execution unit 20 via the UI control unit 16, controls a display such as to display an image of the object on the display unit 30 or to change the image; and the tactile sensation control unit 14, when the pressure load detected by the load detection unit 60 satisfies a standard load for providing the tactile sensation while the tactile sensation control unit 14 is detecting an input to the object for executing a predetermined operation, controls the tactile sensation providing unit 50 to generate a vibration in a predetermined pattern under a predetermined condition, and See also at least paragraphs[0022]-[0025], [0074], [0077]-[0078], [0081], [0092]-[0093], [0101]-[0103], and [0121]-[0122] of Kinoshita (i.e., Kinoshita at least teaches controlling the display unit to display an image of the object, wherein a tactile sensation is provided responsive to detecting the input operation to the object)).
Regarding claim 11, Kinoshita and Domenikos teach the system of claim 1, wherein the waveform comprises a series of successive vibrations that are delivered once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid with a frequency, amplitude and decay rate that vary based on a material of the touch interface device, wherein each vibration lasts approximately 0.10 seconds or less (FIGS. 1-6, paragraph[0067] of Domenikos teaches I) Transient vibration and/or force responses to be produced by an actuator within the haptic thimble at the start of contact; contact transients for interactions with real objects typically vary with the normal velocity of impact and resemble a decaying sinusoid whose frequency, amplitude, and decay rate depend on the material; they typically last about 0.100 seconds or less; the parameters of the appropriate transient vibration and/or force response are calculated at the start of contact, based on the contacted object's properties and the contact movement, and this transient is then output by one or more actuators within the haptic thimble for the user to feel; in one instantiation, this transient is output by a vibration actuator embedded in the contact pad; and in another instantiation, this transient is output by an actuator responsible for translational movement of the contact pad, and See also at least paragraphs[0066], [0069], and [0072] of Domenikos (i.e., Domenikos at least teaches transient vibration produced by an actuator within a thimble at the start of contact with an object, wherein the transient vibration for interaction with the typically lasts about .1 seconds or less)).  
Regarding claim 16, Kinoshita and Domenikos teach the system of claim 1, wherein the waveform is created from a model of a two-dimensional object or a three-dimensional object (FIGS. 1-6, paragraph[0047] of Domenikos teaches FIG. 6 shows a split-screen image of a user 112 interacting with the environment 102 (FIG. 1), including haptic thimble 140, HMD 150 and VR system 126; user 112 is wearing haptic thimble 140 and HMD 150, and viewing the virtual environment 500 shown on the right-hand side of FIG. 6. User 112 sees a virtual object 510 within virtual environment 500, as well as a representation 520 of her hand (including finger 210); in this illustrative example, user 112 has moved her hand such that its corresponding representation 520 is contacting virtual object 510 (e.g., a football in this example), and VR system 126 has moved and/or otherwise actuated contact pad 340 relative to haptic thimble 140 to contact finger 210 so that user 112 will experience a tactile representation (e.g., texture, temperature, etc.) of the virtual object 510; in this particular case, VR data 80 indicates that the virtual object 510 is a football (having properties such as surface texture, softness, and temperature), and sensor data 60 (from sensors 400, 400A) indicates the distance that finger 210 has penetrated virtual object 510 and the present velocity vector of finger 210 relative to virtual object 510; based upon that VR data 80 and sensor data 60, VR system 126 provides tactile representation instructions 90 (FIG. 1) to haptic thimble 140 in order to simulate a response from virtual object 510, e.g., provide greater resistance to pressure as greater pressure is applied, and/or output a specific vibration waveform as user's finger moves tangentially across contact pad 340 to simulate roughness, and/or a thermal actuator adjusts the temperature of contact pad 340 to simulate the present temperature and thermal conductivity of the object etc; and that is, virtual object 510 represents a real-world object (e.g., a football) with a set of expected tactile qualities (e.g., hardness, roughness, temperature), and the tactile representation (executed by tactile representation instructions 90) provides the human user with at least one of that set of expected tactile qualities (i.e., Domenikos at least teaches outputting a vibration waveform to simulate roughness of a real-word object (e.g., a football) that a user sees, through an HMD worn by the user, as a virtual object in a virtual environment)).  
Regarding claim 17, Kinoshita and Domenikos teach a touch screen device comprising the system of claim 1 (FIGS. 1-5, 8, and 11-12, paragraph[0147] of Kinoshita teaches further, the "display unit" and the "touch sensor" according to the embodiment set forth above may be constituted by an integrated device, such as a common substrate having functions of them and the like; such an integrated device having both functions of the display unit and the touch sensor may have a configuration in which, for example, a plurality of photoelectric conversion elements such as photodiodes are orderly mixed in a group of pixel electrodes arranged in a matrix pattern in the liquid crystal panel; and this integrated device may display an image in a structure of the liquid crystal panel and also detect a touch position by nearby photoelectric conversion elements that receive backlight of the liquid crystal display reflected by a tip of a pen in contact with a desired position on the face of the panel, and See also at least ABSTRACT, paragraphs[0073], [0075], [0077]-[0078], [0087], [0095], and [0147] of Kinoshita (i.e., Kinoshita at least teaches an integrated device implemented to include the apparatus having the display unit and the touch sensor as part of a mobile phone capable of displaying an image and detecting a touch position)).
Regarding claim 20, Kinoshita teaches a computer-implemented method of actuating haptic feedback at a device in response to detecting a haptic event from a user, the method (1 FIGS. 1-5, 8, and 11-12, paragraphs[0044]-[0046] of Kinoshita teaches in order to achieve the above object, a tactile sensation providing apparatus according to a third aspect of the present invention includes: application software configured, when activated, to supply identification information of a user interface definition file defining a tactile sensation; and a control unit configured to retrieve the user interface definition file from a memory unit based on the identification information supplied from the application software and to set the tactile sensation for the user interface according to the user interface definition file, paragraph[0116] of Kinoshita teaches FIG. 8 is a flowchart illustrating the operation of the tactile sensation providing apparatus 1 according to the present embodiment; when the tactile sensation providing apparatus 1 performs this operation, it is assumed that, by the UI generating operation described above, the display unit 30 preliminarily displays the image of the object such as the key or the like to allow detection of the pressing operation by the operator's finger or the stylus pen; at this time, the application execution unit 20 supplies the display data of the respective objects included in GUI to the display control unit 12 via the UI control unit 16; then, the display control unit 12, based on the display data of the objects supplied from the application execution unit 20, controls the display unit 30 to display the depicted image the objects; the following is a description of a case that the UI definition file for generating the UI used by the application activated by the tactile sensation providing apparatus 1 defines the tactile sensations for the respective objects, as described above; this application, in order to notify the operator of detection of the contact when the contact to the touch sensor 40 at a position corresponding to the image of the object displayed on the display unit 30 is detected, changes the image of the object in some manner; and according to the present embodiment, however, such a change of the image is not essential, and See also at least ABSTRACT, paragraphs[0002], [0035], [0058], [0072]-[0074], [0075], [0077]-[0079], [0087], [0095], [0101]-[0103], [0117]-[0120], and [0122]-[0127], and [0147] of Kinoshita (i.e., Kinoshita at least teaches a method and apparatus for providing a tactile sensation responsive to an input (i.e., a pressing operation) on a touch sensor of the apparatus)) comprising: 
generating a waveform for triggering a haptic response at the device; and rendering the waveform as a set of vibrations at the device, (FIGS. 1-5, 8, and 11-12, paragraph[0122] of Kinoshita teaches the drive signal to provide the click sensation described above, that is, a certain frequency, a cycle (wavelength), a waveform and vibration amplitude to stimulate the tactile sensation may be set appropriately according to the click sensation to be provided; for example, in order to provide the click sensation represented by a metal dome switch employed by a mobile terminal, the tactile sensation providing unit 50 is driven by the drive signal, for example, a sine wave with a frequency of 170 Hz, for one cycle; the tactile sensation providing unit 50 is driven with the drive signal described above such that the touch face 40a is vibrated by approximately 15 µm under the pressure load satisfying the predetermined standard load; and thereby, the realistic click sensation similar to that obtained when pressing down an actual key may be provided to the operator, and See also at least ABSTRACT, paragraphs[0078]-[0079], [0083]-[0084], [0101], [0120]-[0121], [0138], [0143], and [0146] of Kinoshita (i.e., Kinoshita at least teaches the apparatus having a tactile sensation providing unit that provides a signal for vibrating a touch face of the touch sensor)), but does not expressly teach wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid, wherein each vibration lasts approximately 0.10 seconds or less.
However, Domenikos teaches wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid, wherein each vibration lasts approximately 0.10 seconds or less (FIGS. 1-6, paragraph[0067] of Domenikos teaches I) Transient vibration and/or force responses to be produced by an actuator within the haptic thimble at the start of contact; contact transients for interactions with real objects typically vary with the normal velocity of impact and resemble a decaying sinusoid whose frequency, amplitude, and decay rate depend on the material; they typically last about 0.100 seconds or less; the parameters of the appropriate transient vibration and/or force response are calculated at the start of contact, based on the contacted object's properties and the contact movement, and this transient is then output by one or more actuators within the haptic thimble for the user to feel; in one instantiation, this transient is output by a vibration actuator embedded in the contact pad; and in another instantiation, this transient is output by an actuator responsible for translational movement of the contact pad, and See also at least paragraphs[0066], [0069], and [0072] of Domenikos (i.e., Domenikos at least teaches transient vibration produced by an actuator within a thimble at the start of contact with an object, wherein the transient vibration for interaction with the typically lasts about .1 seconds or less)).
Furthermore, Kinoshita and Domenikos are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of utilizing the sensing device to provide feedback to a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system and method of Kinoshita based on Domenikos wherein the waveform comprises a series of successive vibrations that are rendered as vibrations once the haptic event is detected, and wherein each vibration is delivered as a decaying sinusoid, wherein each vibration lasts approximately 0.10 seconds or less.  One reason for the modification as taught by Domenikos is to provide a human user with fingertip tactile feedback from virtual objects in an environment (paragraph[0002] of Domenikos).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, in view of Domenikos, and Lee et al., U.S. Patent Application Publication 2014/0245139 A1 (hereinafter Lee I).
Regarding claim 18, Kinoshita and Domenikos teach; the system of claim 1; but do not expressly teach a stylus comprising.
However, Lee I teaches a stylus comprising (160, 166 and 167 FIGS. 1 and 5, paragraph[0086] of Lee I teaches the input unit 167 may touch or select at least one object (for example, a menu, text, an image, a figure, and an icon) displayed on the touch screen 190 of the portable apparatus 100; the input unit 167 may input a character by touching a capacitive, resistive, or electromagnetically inductive touch screen or by using a virtual keyboard; for example, the input unit 167 includes a stylus or a haptic pen in which an embedded pen vibrating element 544 (for example, a vibration motor or an actuator) vibrates by using control information received from a communication unit of the portable apparatus 100; the vibration element may vibrate by using sensing information detected by a sensor (for example, an acceleration sensor) embedded in the haptic pen 167 instead of using control information received from the portable apparatus 100; and the input unit will be described in greater detail below with reference to FIGS. 4 and 5, and See also at least paragraphs[0041], [0085], and [0119]-[0121] of Lee I (i.e., Lee I at least teaches a portable apparatus that includes an input module with keypad and a stylus having an embedded vibrating element that vibrates based on control signals received responsive to the stylus contacting a touchscreen of the portable apparatus)).
Furthermore, Kinoshita, Domenikos, and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of utilizing the sensing device to provide feedback to a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kinoshita based on Domenikos and Lee I to have a stylus comprising the system of claim 1.  One reason for the modification as taught by Domenikos is to provide a human user with fingertip tactile feedback from virtual objects in an environment (paragraph[0002] of Domenikos).  Another reason for the modification as taught by Lee I is to provide suitable haptic and auditory feedback from an input unit through a touch interaction generated between the input unit and a portable device (ABSTRACT and paragraph[0003] of Lee I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, in view of Domenikos, and Sinha, U.S. Patent Application Publication 2009/0091479 A1 (hereinafter Sinha).
Regarding claim 19, Kinoshita and Domenikos teach; the system of claim 1; but do not expressly teach a keypad with a localized touch response comprising.
However, Sinha teaches a keypad with a localized touch response comprising (212 and 306a-d, FIGS. 2-4, and 6, paragraph[0039] of Sinha teaches advantageously, the haptic components 306a-d are not strong enough to substantially vibrate the entire device, but are able to apply a relatively maximum vibration to the keypad 212 and to indirectly vibrate the housing 202 with a relatively minimum vibration; in other words, the entire housing could receive approximately 10% or less of the vibration measured at the keypad 212; this "localized" tactile signaling allows a user holding the keypad with a linger to detect individual operation of one or more of the haptic components 306a-d; such localized haptic components 306a-d generate a customized tactile feel to enhance the user experience; and or example, by applying a voltage to the components in the correct sequence and duration, different effects or sounds can be created, and See also at least paragraphs[0038], [0041], [0044], [0035]-[0036], [0047], and [0053] of Sinha (i.e., Sinha at least teaches a keypad with localized haptic components that generate customized tactile feel)).
Furthermore, Kinoshita, Domenikos, and Sinha are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of utilizing the sensing device to provide feedback to a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Kinoshita based on Domenikos and Sinha to have a keypad with a localized touch response comprising the system of claim 1.  One reason for the modification as taught by Domenikos is to provide a human user with fingertip tactile feedback from virtual objects in an environment (paragraph[0002] of Domenikos).  Another reason for the modification as taught by Sinha is to provide suitably generate a customized tactile feed to enhance user experience (ABSTRACT and paragraph[0039] of Sinha).

Potentially Allowable Subject Matter
Claims 3, 5-10, and 12-15 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome objections and double patent rejections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3, 5-10, and 12-15, in light of their respective dependencies, the prior art references of record do not teach the combination of all element limitations as presently claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621